Award reversed, and claim dismissed, with costs against the State Industrial Board, on the ground that the deceased had no authority to operate elevator, and that there is no evidence to sustain the finding that it was customary for employees occupying the same position as the deceased to do so, or that any superior of deceased had observed firm from time to time using the elevator in his employment; and on the authority of Hamberg v. Flower City Specialty Co. (202 App. Div. 113) and Ebberman v. Walther & Co. (209 id. 248). Van Kirk, P. J., Hinman and Davis, JJ., concur; Hill and Hasbrouek, JJ., dissent and vote for affirmance.